Citation Nr: 1520570	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to the benefit currently sought on appeal.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran does not have a back disability that is shown to have begun in service nor does the evidence show that a back disability is etiologically related to a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty-to-assist provisions with respect to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).



Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the claimant's behalf, and the evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the claimant prior to the initial adjudication of his or her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In November 2012, VA sent the Veteran a letter advising him of the evidence needed to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how a disability rating and the effective date are determined.  As the letter contained all the necessary VCAA information, the Board finds that VA has met its duty to notify.

Duty to assist

VA's duty to assist under the VCAA includes helping a claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The evidence of record includes statements of the Veteran, service treatment records, service personnel records, VA treatment records, post-service private treatment records, and Social Security Administration records.

VA treatment records of March 2013 and July 2013 document the Veteran's statement that he was receiving chiropractic treatment for his back pain.  As noted above, the Veteran was notified by letter of November 2012 of his responsibility to send VA any information relating to treatment of his back condition in order for VA to try to obtain any medical records or reports on his behalf.  A copy of VA Form 21-4142, Authorization and Consent to Release Information, was attached to the November 2012 letter.  Furthermore, in February 2013, VA specifically notified the Veteran of the need to provide information relating to private medical care concerning his back condition, and again the relevant authorization and consent form was attached.  In October 2013, VA sent the Veteran an additional VCAA letter, which again informed him of VA's responsibility to secure relevant records as identified and authorized by the Veteran and of the Veteran's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

Despite multiple notifications of VA's ability and obligation to assist him in obtaining medical or other evidence, including private treatment records, the Veteran has not provided VA with information concerning any chiropractic care that he has received for a back condition.  Moreover, the chiropractic records are not sufficiently identified as being relevant to the material issue in this case.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Nothing suggests that a record of private chiropractic visits would contain information relevant to the central outstanding questions in this case: namely, an in-service injury and a nexus between an in-service injury and a current disability.  The Veteran has been given several opportunities to authorize VA to obtain any missing medical records, most recently in October 2013, when he was sent a letter for that purpose.  In light of this history, the Board finds that VA has satisfied its duty to assist with the procurement of all relevant records, including any chiropractic record.  See 38 C.F.R. § 3.159(c) (2014).  No other relevant records have been identified or are outstanding.

The duty to assist also requires VA to provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to McLendon, a remand order to afford the Veteran a disability examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  As discussed below, the evidence of record does not indicate that the Veteran's back condition may be associated with his military service.

Service connection

The Veteran seeks service connection for a back condition that he contends initially manifested in service.  Specifically, he claims to have injured his back while driving an armored personnel carrier over rough terrain.  See Veteran's November 2012 claim.

In general, service connection may be established for a disability resulting from personal injury suffered or a disease contracted in the line of duty in active service.  See 38 U.S.C.A. § 1131 (West 2014).  Service connection generally requires:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

In making its determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (West 2014).  

Furthermore, VA is required to consider all pertinent lay (non-expert) and medical evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154(a) (West 2014).  The type of lay evidence that will be deemed competent depends on the type of disability claimed.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent to diagnose a condition when the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or is describing symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board cannot determine that lay evidence of a diagnosis or nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Turning to the facts of the case at hand, the Board finds that Hickson element (1), a current disability, has been met.  The Veteran has been diagnosed with "moderate DJD at L5-S1."  See February 2013 VA treatment record.

With regard to Hickson element (2), an in-service injury, the Veteran has stated that he injured his back while driving a vehicle "over rough terrain."  See Veteran's November 2012 claim.  He has further stated, "Even though there was no specific injury that caused my back condition, the years of trauma caused by being tossed around in armored personnel carriers did take its toll."  See Veteran's January 2013 notice of disagreement. 

In general, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See 38 U.S.C.A. § 7104(d) (West 2014); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran made no complaint of a back condition and received no treatment for such an injury during service.  The Veteran's induction and separation medical exams indicate "normal" for "spine, other musculoskeletal."  The Veteran also indicated in the separation medical history form that he did not have nor had he ever had recurrent back pain.  

The Veteran reported in the course of seeking medical treatment that he had occasional back pain for the last 20 to 30 years.  See VA treatment record of July 2012.  It is noted that 30 years earlier would have been during the year following discharge from service.  However, in light of the Veteran's affirmative statement at the time of separation that he was not experiencing nor had he experienced recurrent back pain and as the separation examination found the spine was normal, the Board finds that the current back disability did not begin in service.  

The Veteran's VA treatment records dating from March 2011 to January 2014 document numerous office visits for treatment for back pain.  See, e.g., December 2012 VA treatment record; August 2013 VA treatment record.  He has been given hydrocodone for his back pain.  The VA treatment records over these three years did not include any notation that his back disability may be related to military service.  The Board here notes that the Veteran's Social Security Administration records have been added to the Veteran's claims folder but do not address complaints or treatment relating to a back condition.

The Board is aware of the provisions of the law relating to chronicity and continuity of symptomatology.  For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Proof of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

In the case at hand, the Veteran's back disability cannot be service-connected on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  As noted above, the Veteran was first diagnosed with degenerative joint disease in February 2013.  The first complaint of back pain noted by record evidence is the Veteran's complaint of back pain in October 1987, six years after he left military service.  Moreover, there is no evidence within the year after discharge showing that degenerative joint disease manifested to a compensable degree.  Accordingly, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3) (2014).

Furthermore, the Veteran has not asserted a continuity of back symptomatology since service.  In addition, the Veteran specifically denied having recurrent back pain in the medical history completed contemporaneous in time to separation and a physical examination at that time found the spine was normal.  Accordingly the Board finds that the service records, which do not show that arthritis was noted in service, are entitled to great probative weight.  

Finally, there is no competent evidence showing that a current disability may be related to service.  The Veteran as a lay person is not competent to provide an etiological opinion for arthritis as such is beyond the capability of a lay person to observe.  The medical evidence of record which shows that the Veteran has a current disability and that he reported a history of back pain for 20 to 30 years does not indicate that there may be a relationship between a currently diagnosed back disability and service and continuity of symptomatology is not shown.  

Based on these considerations and all the evidence of record, the Board concludes that a preponderance of the evidence is against finding that the Veteran's back condition is related to his military service.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a back disability is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


